Citation Nr: 9920156	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-49 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral circulatory 
insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from April 1941 to 
November 1945 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied service connection for 
bilateral circulatory insufficiency.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The appellant currently has peripheral vascular 
insufficiency.

2.  The appellant's service medical records show no 
complaints of or treatment for circulatory insufficiency.  
There were complaints of various aching joints, but no 
disease was found.

3.  The appellant has submitted competent lay evidence of 
falling into cold water during his military service and 
having swollen and numb legs thereafter.

4.  There is no medical evidence of a link between the 
appellant's current circulatory disorder and any disease or 
injury in service, and his claim for service connection is 
not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for bilateral circulatory insufficiency, 
and there is no statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions in statements to the RO and during the personal 
hearing in 1999, VA treatment and hospitalization records 
dated from 1947 to 1996, VA examination reports from 1954 and 
1974, and medical records from Hunts Group, Miguel Tulla, 
M.D., and Philip Gorlin, M.D.

The medical evidence shows that in 1995 the appellant was 
referred for imaging of the lower extremities with a clinical 
history of peripheral vascular insufficiency.  Although such 
diagnosis was not shown in his 1990-1995 VA treatment 
records, the Board will accept this as sufficient evidence of 
a current disability.  Therefore, the first element of a 
well-grounded claim for service connection has been 
satisfied. 

The appellant's service medical records show no complaints of 
or treatment for a circulatory disorder.  The appellant 
testified that he was treated during service for swelling and 
numbness of the legs after he fell in cold water.  He also 
stated that the doctors thought it was arthritis.  His 
service medical records do show that he complained of pain 
and aching of various joints and was hospitalized at an 
evacuation hospital due to these complaints.  However, each 
examination showed no abnormalities, and no diagnosis was 
rendered.  

The appellant's statements as to falling in cold water during 
service and experiencing numbness and swelling of the legs 
are accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  Even accepting his statements as 
indicative of experiencing circulatory symptomatology during 
service, his claim is still not well grounded.  There is no 
medical evidence showing a nexus, or link, between a disease 
or injury incurred during service and the appellant's current 
circulatory disorder.  

There is no medical evidence showing symptoms of or treatment 
for a circulatory disorder between the appellant's separation 
from active service in 1952 and the 1996 VA imaging reports.  
The appellant testified that his circulatory disorder was not 
diagnosed until 1995.  None of the medical evidence prior to 
1996 showed either a report by the appellant that he had 
incurred a cold-related injury during service or any 
complaints representative of a circulatory disorder.  
Although he continued to complain of joint pain in the 1950s, 
each examination was negative, and no diagnosis was rendered 
to account for his complaints.  There is no medical evidence 
prior to 1996 showing that the appellant had a circulatory 
disorder prior to that year.  At no time has a medical 
professional rendered an opinion that the appellant's 
circulatory disorder is related to his active service in any 
manner or that it began in service. 

The appellant has also argued that he is entitled to service 
connection because he fell in the cold water during service 
while engaged in combat with the enemy.  The provisions of 38 
U.S.C. 1154(b) (West 1991) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish incurrence of a disease or injury during service.  
See, e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994); Chipego v. Brown, 4 Vet. App. 102, 105 (1993).  Even 
if the Board was to conclude that the appellant did engage in 
combat with the enemy, see Zarycki v. Brown, 6 Vet. App. 91 
(1993), there still must be medical evidence tending to show 
that a nexus, or link, between an inservice disease or injury 
and the current circulatory disorder is plausible.  See Wade 
v. Brown, 11 Vet. App. 302, 304-5 (1998); see also Arms v. 
West, 12 Vet. App. 188 (1999).  As discussed above, there is 
no such evidence in this case.

The Board is cognizant of the fact that the appellant 
maintains that his circulatory disorder was caused by his 
military service.  However, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The Board notes that the RO notified the 
appellant in the rating decision on appeal that the evidence 
did not show that his circulatory disorder was incurred 
during service.  The Board views that information, in 
conjunction with the information contained in the Statement 
of the Case and in this decision, as informing the appellant 
of the type of evidence needed, thus satisfying Robinette.  
See also Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), aff'd 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board 
finds that VA has no outstanding or further duty to inform 
the appellant of the necessity to submit certain evidence to 
complete his application for VA benefits as he has not 
referred to any specific piece of evidence that is missing.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground his 
claim.  The appellant has not indicated that a medical 
professional has told him that he has a circulatory disorder 
as a result of his military service. 

The Board is cognizant of the fact that the appellant 
maintains that he has been treated for his circulatory 
disorder at various VA medical centers since his separation 
from service.  The RO only obtained his medical records from 
the VA facility in Ponce.  However, given the fact that the 
appellant testified that his condition was first diagnosed in 
1995, and that none of his treating physicians have told him 
that the claimed circulatory disorder is related to the 
alleged fall in the cold water during service or that it 
began during service, these records could do no more than 
merely corroborate the existence of a current disability.  A 
remand would simply serve to impose an unnecessary burden 
with no gain to the appellant.   See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his current circulatory disorder to a 
disease or injury during service, the claim for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for bilateral circulatory 
insufficiency is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

